DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a meat product” in line 2.  It is unclear if this refers to “a meat product” recited in Claim 1, line 1 or to an entirely different meat product.  For purposes of examination Examiner interprets the claim to refer to the same meat product.
Claim 13 recites the limitation “a meat product” in line 2.  It is unclear if this refers to “a meat product” recited in Claim 13, line 1 or to an entirely different meat product.  
Claim 19 recites the limitation “a meat product” in line 2.  It is unclear if this refers to “a meat product” recited in Claim 19, line 1 or to an entirely different meat product.  For purposes of examination Examiner interprets the claim to refer to the same meat product.
Clarification is required.
Claims 2-7, 10-12, and 14-16 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. US 2009/0274577 in view of Caracciolo Jr. US 5,879,732 and Burke et al. US 2015/0305344.
Regarding Claim 1, Sorensen et al. discloses a method for disinfecting a food processing related item (‘577, Paragraph [0091]) comprising placing the item in a contacting chamber (sterilizing chamber 36) (‘577, Paragraph [0033]) and directly contacting the item with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (microorganisms, spores, or microbial burden) on the item (‘577, Paragraphs [0048], [0063], and [0077]).  It is noted that the claim does not specify the particular time interval required.  Sorensen et al. discloses treating the meat product with a liquid disinfectant prior to introducing the food related item into the contacting chamber (‘577, Paragraphs [0045] and [0075]).
Sorensen et al. is silent regarding the food processing related item being a meat product.
Caracciolo Jr. discloses a method of disinfecting a meat product (chicken) comprising placing the meat product in a contacting chamber and directly contacting the meat product with gaseous ozone for a time interval wherein the time interval is 
Both Sorensen et al. and Caracciolo Jr. are directed towards the same field of endeavor of methods of disinfecting food related items using ozone gas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disinfecting method of Sorensen et al. and utilize the method to disinfect a meat product in the form of chicken as taught by Caracciolo Jr. based upon the particular type of material desired to be sterilized.  Caracciolo Jr. teaches that it was known and conventional to utilize sterilizing methods using ozone gas to sterilize meat to reduce the pathogens present on a meat product.
Further regarding Claim 1, Sorensen et al. modified with Caracciolo Jr. is silent regarding treating the meat product with peracetic acid (PAA).
Burke et al. discloses a method of disinfecting meat processing equipment (‘344, Paragraph [0045]) comprising discloses applying peracetic acid (‘344, Paragraph [0037]) and gaseous ozone (‘344, Paragraph [0039]).
Both Sorensen et al. and Burke et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sorensen et al. and utilize peracetic acid as the liquid disinfectant prior to introducing the meat product into the contacting chamber as taught by Burke et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Burke et al. teaches that there was known utility in using peracetic acid to disinfect food related items.
Regarding Claim 7, Sorensen et al. discloses there being negative pressure in the contacting chamber (‘577, Paragraph [0080]).
Regarding Claims 10-12, Caracciolo Jr. discloses the meat product being disinfected using ozone gas being poultry/chicken (‘732, Column 11, lines 63-67) (‘732, Column 13, lines 9-18 and 53-62).  Both Sorensen et al. and Caracciolo Jr. are directed towards the same field of endeavor of methods of disinfecting food related items using ozone gas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disinfecting method of Sorensen et al. and utilize the method to disinfect meat in the form of poultry/chicken as taught by Hayes based upon the particular type of material desired to be sterilized.  Hayes teaches that it was known and conventional to utilize sterilizing methods using ozone gas to sterilize poultry/chicken to reduce the pathogens present on the poultry/chicken.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. US 2009/0274577 in view of Caracciolo Jr. US 5,879,732 and Burke et al. US 2015/0305344 as applied to claim 1 above in further view of Yuan et al. US 6,066,348 and Heselton et al. US 2008/0031770.
Regarding Claims 2-4, Sorensen et al. modified with Caracciolo Jr. and Burke et al. is silent regarding the time interval in which the meat is directly contacted with gaseous ozone to be from about 3 seconds to about 30 seconds, from about 5 seconds to about 15 seconds, or to be about 5 seconds.
Yuan et al. discloses a method of disinfecting a foodstuff (‘348, Column 1, lines 7-9) using gaseous ozone wherein the ozone contact time is from about 1 second to about 10 hours (‘348, Column 4, lines 28-38), which overlaps the claimed contact time interval time ranges of from about 3 seconds to about 30 seconds, from about 5 seconds to about 15 seconds, or to be about 5 seconds.
Both Sorensen et al. and Yuan et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ozone contact time to be from about 1 second to about 10 hours as taught by Yuan et al., which overlaps the claimed contact time interval times since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would apply the gaseous ozone onto the food related item for a long enough duration to sufficiently disinfect the food related item.  Furthermore, the ozone contact time interval sufficient to disinfect the food related item depends upon several factors such as the concentration of the ozone, the volume of the contacting chamber in which the meat product is placed, and whether or not the contacting chamber is a closed chamber closed off from the environment or if the contacting chamber is an open chamber open to the atmosphere.  The ozone contact time interval is a parameter one of ordinary skill in the art would routinely optimize in conjunction with many other variables to arrive at a contact time to sufficiently disinfect the food item.  Furthermore, Heselton et al. discloses a method of disinfecting foodstuffs .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. US 2009/0274577 in view of Caracciolo Jr. US 5,879,732 and Burke et al. US 2015/0305344 as applied to claim 1 above in further view of Takeuchi et al. US 2013/0028787 and Heselton et al. US 2008/0031770.
Regarding Claim 5, Sorensen et al. modified with Caracciolo Jr. and Burke et al. is silent regarding the gaseous ozone being introduced into the chamber at about 10 liters per minute.
Takeuchi et al. discloses a method of disinfecting (sterilizing) meat using ozone gas (‘787, Paragraphs [0093]-[0094]) comprising controlling the flow rate of the ozone gas using a mass flow controller (‘787, Paragraphs [0079] and [0147]).
Both Sorensen et al. and Takeuchi et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the flow rate at which the gaseous ozone is introduced into the chamber since Takeuchi et al. teaches that it was known to control the flow rate of the ozone gas.  Furthermore, Heselton et al. teaches a method of disinfecting foodstuffs comprising placing the foodstuffs in a contacting chamber and directly contacting the foodstuffs with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (viruses) on the foodstuffs (‘770, Paragraphs [0025]-[0026]) wherein the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow and the room size  (‘770, Paragraph [0043]).  The controlled flow rate of gaseous ozone taught by Takeuchi et al. is dependent on the room size/chamber size as suggested by Heselton et al.  One of ordinary skill in the art would accordingly adjust the flowrate at which gaseous ozone is introduced into the chamber based upon the size of the chamber.  One of ordinary skill in the art would introduce gaseous ozone at a faster flowrate to a larger chamber and at a smaller flowrate to a smaller chamber.  The claimed flowrate of introducing gaseous 
Regarding Claim 6, Sorensen et al. is silent regarding the concentration of the gaseous ozone being from about 6% to about 8% ozone.
Heselton et al. discloses a method of disinfecting foodstuffs comprising placing the foodstuffs in a contacting chamber and directly contacting the foodstuffs with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (viruses) on the foodstuffs (‘770, Paragraphs [0025]-[0026]) wherein the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow (‘770, Paragraph [0043]).
Both Sorensen et al. and Heselton et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the concentration of ozone gas used to sterilize the food item since Heselton et al. establishes that the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow (‘770, Paragraph [0043]).  One of ordinary skill in the art would adjust the .
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. US 2009/0274577 in view of Caracciolo Jr. US 5,879,732, Burke et al. US 2015/0305344, and Heselton et al. US 2008/0031770.
Regarding Claim 13, Sorensen et al. discloses a method for disinfecting a food processing related item (‘577, Paragraph [0091]) comprising placing the item in a contacting chamber (sterilizing chamber 36) (‘577, Paragraph [0033]) and having a negative pressure (‘577, Paragraph [0080]) and directly contacting the item with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (microorganisms, spores, or microbial burden) on the item (‘577, Paragraphs [0048], [0063], and [0077]).  It is noted that the claim does not specify the particular time interval required.  Sorensen et al. discloses treating the meat product with a liquid disinfectant prior to introducing the food related item into the contacting chamber (‘577, Paragraphs [0045] and [0075]).
Sorensen et al. is silent regarding the food processing related item being a meat product.
Caracciolo Jr. discloses a method of disinfecting a meat product (chicken) comprising placing the meat in a contacting chamber and directly contacting the meat with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (microbial growth) on the meat (chicken) (‘732, Column 11, lines 63-67) (‘732, Column 13, lines 9-18 and 53-62).
Both Sorensen et al. and Caracciolo Jr. are directed towards the same field of endeavor of methods of disinfecting food related items using ozone gas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disinfecting method of Sorensen et al. and utilize the method to disinfect meat in the form of chicken as taught by Caracciolo Jr. based upon the particular type of material desired to be sterilized.  Caracciolo Jr. teaches that it was known and conventional to utilize sterilizing methods using ozone gas to sterilize meat to reduce the pathogens present on the meat.
Further regarding Claim 13, Sorensen et al. modified with Caracciolo Jr. is silent regarding treating the meat product with peracetic acid (PAA).
Burke et al. discloses a method of disinfecting meat processing equipment (‘344, Paragraph [0045]) comprising discloses applying peracetic acid (‘344, Paragraph [0037]) and gaseous ozone (‘344, Paragraph [0039]).
Both Sorensen et al. and Burke et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sorensen et al. and utilize peracetic acid as the liquid disinfectant prior to introducing the meat product into the contacting chamber as taught by Burke et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,
Further regarding Claim 13, Sorensen et al. modified with Caracciolo Jr. and Burke et al. is silent regarding the gaseous ozone comprising from about 6% to about 8% ozone.
Heselton et al. discloses a method of disinfecting foodstuffs comprising placing the foodstuffs in a contacting chamber and directly contacting the foodstuffs with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (viruses) on the foodstuffs (‘770, Paragraphs [0025]-[0026]) wherein the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow (‘770, Paragraph [0043]).
Both Sorensen et al. and Heselton et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the concentration of ozone gas used to sterilize the food item since Heselton et al. establishes that the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow (‘770, Paragraph [0043]).  One of ordinary skill in the art would adjust the concentration of gaseous ozone introduced into the chamber based upon several variables such as humidity, temperature variations, and air flow of the chamber.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. US 2009/0274577 in view of Caracciolo Jr. US 5,879,732, Burke et al. US 2015/0305344, and Heselton et al. US 2008/0031770 as applied to claim 13 above in further view of Yuan et al. US 6,066,348.
Regarding Claims 14-16, Heselton et al. discloses a method of disinfecting foodstuffs comprising placing the foodstuffs in a contacting chamber and directly contacting the foodstuffs with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (viruses) on the foodstuffs (‘770, Paragraphs [0025]-[0026]) wherein the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow (‘770, Paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of contact time of the ozone gas to the food related item since Heselton et al. establishes that contact time sufficient to eliminate pathogens is dependent on the concentration of ozone being used.  The ozone contact time interval is a parameter one of ordinary skill in the art would routinely optimize in conjunction with many other variables to arrive at a contact time to sufficiently disinfect the food item.  Furthermore, Yuan et al. discloses a method of disinfecting a foodstuff (‘348, Column 1, lines 7-9) using gaseous ozone wherein the ozone contact time is from about 1 second to about 10 hours (‘348, Column 4, lines 28-38), which overlaps the claimed contact time interval 
Both Sorensen et al. and Yuan et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ozone contact time to be from about 1 second to about 10 hours as taught by Yuan et al., which overlaps the claimed contact time interval times since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would apply the gaseous ozone onto the food related item for a long enough duration to sufficiently disinfect the food related item.  Furthermore, the ozone contact time interval sufficient to disinfect the food related item depends upon several factors such as the concentration of the ozone, the volume of the contacting chamber in which the meat product is placed, and whether or not the contacting chamber is a closed chamber closed off from the environment or if the contacting chamber is an open chamber open to the atmosphere.  The ozone contact time interval is a parameter one of ordinary skill in the art would routinely optimize in conjunction with many other variables to arrive at a contact time to sufficiently disinfect the food item.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. US 2009/0274577 in view of Caracciolo Jr. US 5,879,732, Takeuchi et al. US 2013/0028787, Heselton et al. US 2008/0031770, and Burke et al. US 2015/0305344.
Regarding Claim 19, Sorensen et al. discloses a method for disinfecting a food processing related item (‘577, Paragraph [0091]) comprising treating the food item with a liquid disinfectant (‘577, Paragraph [0045]), placing the item in a contacting chamber (sterilizing chamber 36) (‘577, Paragraph [0033]) wherein the contacting chamber has a negative pressure (‘577, Paragraph [0080]), and directly contacting the item with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (microorganisms, spores, or microbial burden) on the item (‘577, Paragraphs [0048], [0063], and [0077]).  It is noted that the claim does not specify the particular time interval required.
Sorensen et al. is silent regarding the food processing related item being a meat product.
Caracciolo Jr. discloses a method of disinfecting a meat product (chicken) comprising placing the meat in a contacting chamber and directly contacting the meat with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (microbial growth) on the meat (chicken) (‘732, Column 11, lines 63-67) (‘732, Column 13, lines 9-18 and 53-62).
Both Sorensen et al. and Caracciolo Jr. are directed towards the same field of endeavor of methods of disinfecting food related items using ozone gas.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disinfecting method of Sorensen et al. and utilize the method to disinfect meat in the form of chicken as taught by Caracciolo Jr. based upon the particular type of material 
Further regarding Claim 19, Sorensen et al. modified with Caracciolo Jr. is silent regarding the gaseous ozone comprising from about 6% to about 8% ozone and the rate at which the gaseous ozone contacts the meat to be about 10 liters per minute.
Takeuchi et al. discloses a method of disinfecting (sterilizing) meat using ozone gas (‘787, Paragraphs [0093]-[0094]) comprising controlling the flow rate of the ozone gas using a mass flow controller (‘787, Paragraphs [0079] and [0147]).
Both Sorensen et al. and Takeuchi et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the flow rate at which the gaseous ozone is introduced into the chamber since Takeuchi et al. teaches that it was known to control the flow rate of the ozone gas.  Furthermore, Heselton et al. teaches a method of disinfecting foodstuffs comprising placing the foodstuffs in a contacting chamber and directly contacting the foodstuffs with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (viruses) on the foodstuffs (‘770, Paragraphs [0025]-[0026]) wherein the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow and the room size  (‘770, Paragraph [0043]).  The controlled flow rate of gaseous ozone taught by Takeuchi et al. 
Further regarding Claim 19, Sorensen et al. is silent regarding the concentration of the gaseous ozone being from about 6% to about 8% ozone.
Heselton et al. discloses a method of disinfecting foodstuffs comprising placing the foodstuffs in a contacting chamber and directly contacting the foodstuffs with gaseous ozone for a time interval wherein the time interval is sufficient to substantially reduce pathogens (viruses) on the foodstuffs (‘770, Paragraphs [0025]-[0026]) wherein the level of ozone concentration required to kill pathogens (viruses) varies depending on the time the agents are exposed to the ozone (‘770, Paragraph [0027]) wherein the user adjusts the ozone generator to produce the appropriate amount of ozone within the appropriate time based on humidity, temperature variations, and air flow (‘770, Paragraph [0043]).
Both Sorensen et al. and Heselton et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the concentration of ozone gas used to sterilize the food item since Heselton et al. establishes that the level of ozone concentration required to kill pathogens (viruses) 
Further regarding Claim 19, Sorensen et al. modified with Caracciolo Jr., Takeuchi et al., and Hesselton et al. is silent regarding the peracetic solution being peracetic acid.
Burke et al. discloses a method of disinfecting meat processing equipment (‘344, Paragraph [0045]) comprising discloses applying peracetic acid (‘344, Paragraph [0037]) and gaseous ozone (‘344, Paragraph [0039]).
Both Sorensen et al. and Burke et al. are directed towards the same field of endeavor of methods of disinfecting food related items using gaseous ozone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Sorensen et al. and utilize peracetic acid as the liquid disinfectant as taught by Burke et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Burke et al. teaches that there was known utility in using peracetic acid to disinfect food related items.

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 7 of the Remarks that Sorensen does not mention peracetic solution as one of a number of common chemical agents that are used for killing microorganisms and asserts that this statement is part of Sorensen’s background and a description of a problem that Sorensen attempts to solve and alleges that Sorensen does not suggest using peracetic acid or another peracetic solution as a liquid disinfectant for its own disclosed invention and teaches treatment with a water base fluid comprising a reductant.
Examiner argues that Sorensen et al. teaches sterilizing items (‘577, Paragraph [0024]) and that common chemical agents for killing microorganisms include peracetic solution (‘577, Paragraph [0020]).  Burke et al. is being relied upon to teach the limitations regarding using peracetic acid.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Burke et al. discloses a method of disinfecting meat processing equipment (‘344, Paragraph [0045]) comprising discloses applying peracetic acid (‘344, Paragraph [0037]) and gaseous ozone (‘344, Paragraph [0039]).  Both prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Burke et al. teaches that there was known utility in using peracetic acid to disinfect food related items.  The disclosure that sterilization is achieved using water comprising a reductant is a particular example.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Sorensen et al. teaches sterilization achieved by treatments of an aqueous fluid and treatment with a gaseous fluid such as air comprising ozone (‘577, Paragraph [0039]).  There is no suggestion that commonly known chemical agents such as peracetic solution (‘577, Paragraph [0020]) cannot be used as the aqueous fluid in the sterilization treatment.  Therefore, this argument is not found persuasive.
Applicant argues on Page 8 of the Remarks that it would not be obvious to use peracetic acid as the sterilization liquid in Sorensen.  Applicant contends Sorensen teaches an initial treatment using a water based fluid comprising a reductant followed by treatment with a fluid comprising an oxidant and that peracetic acid is widely known as an oxidizing agent.
Examiner argues that peracetic acid is a known oxidizing agent.  Sorensen teaches treatment with a water base fluid comprising a reductant followed by a treatment with a fluid comprising an oxidant (“577, Paragraph [0023]).  The transitional phrase “comprising” is an open ended transitional phrase that allows the presence of unrecited method steps.  Sorensen teaches a step of treatment with a fluid comprising an oxidant.  The oxidant of the peracetic acid of Burke et al. would be an appropriate sterilizing chemical used in the step of Sorensen that utilizes a fluid comprising an oxidant.  The claims do not require the use of only a reductant or the use of only an oxidant.  The fact that other steps involving reductants are taught by the primary reference of Sorensen are not precluded by the claims by virtue of the transitional phrase “comprising.”  Therefore this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.